Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                               September 03, 2014

The Court of Appeals hereby passes the following order:

A15A0078. RONNIE PITTARD v. BETTY PITTARD.

      Ronnie Pittard seeks appellate review of a Final Judgment and Decree of
divorce. Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court of
Georgia.

                                      Court of Appeals of the State of Georgia
                                                                       09/03/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.